Exhibit 10.1

 

[g275091kgi001.jpg]

 

AMENDMENT NO. 3 TO

TRANSACTIONS TERMS LETTER

 

This AMENDMENT NO. 3 TO TRANSACTIONS TERMS LETTER (the “Amendment”) is made and
entered into as of September 30, 2011 by and between Bank of America, N.A.
(“Buyer”) and Home Loan Center, Inc. (“Seller”). This Amendment amends that
certain Transactions Terms Letter by and between Buyer and Seller dated as of
June 30, 2010 (the “Transactions Terms Letter”), which supplements that certain
Master Repurchase Agreement by and between Buyer and Seller dated as of May 1,
2009 (as may be amended from time to time, the “Agreement”).

 

R E C I T A L S

 

Buyer and Seller have previously entered into the Transactions Terms Letter and
Agreement pursuant to which Buyer may, from time to time, purchase certain
mortgage loans from Seller and Seller agrees to sell certain mortgage loans to
Buyer under a master repurchase facility.  Buyer and Seller hereby agree that
the Transactions Terms Letter shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

 

1.                                       Expiration Date.  Buyer and Seller
agree that the Expiration Date set forth within the Transactions Terms Letter
shall be deleted in its entirety and replaced with the following:

 

“Expiration Date:

 

The earlier of (i) the Closing Date, as defined in Section 4.1 of that certain
Asset Purchase Agreement by and among Tree.com, Inc, Home Loan Center, Inc.,
LendingTree, LLC and HLC Escrow, Inc. and Discover Bank, dated May 12, 2011, or
(ii) November 1, 2011 (the “Extension”), at which time the Agreement will
expire. Notwithstanding anything to the contrary in the Agreement, following the
expiration date of such Extension, all indebtedness due Buyer under the
Principal Agreements shall be immediately due and payable without notice to
Seller and without presentment, demand, protest, notice of protest or dishonor,
all of which are hereby expressly waived by Seller.”

 

2.                                       No Other Amendments; Conflicts with
Previous Amendments.  Other than as expressly modified and amended herein, the
Transactions Terms Letter shall remain in full force and effect and nothing
herein shall affect the rights and remedies of Buyer as provided under the
Transactions Terms Letter and Agreement. To the extent any amendments to the
Transactions Terms Letter contained herein conflict with any previous amendments
to the Transactions Terms Letter, the amendments contained herein shall control.

 

3.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.

 

4.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

(Signature page to follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above.  Buyer shall have no obligation to honor the terms and conditions
of this Amendment if Seller fails to fully execute and return this document to
Buyer within thirty (30) days after the date hereof.

 

BANK OF AMERICA, N.A.

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

By:

/s/ Blair Kenny

 

By:

/s/ Sue Tyner

 

 

 

Name: Blair Kenny

 

Name: Sue Tyner

 

 

 

Title: Senior Vice President

 

Title: Senior Vice President, Accounting

 

--------------------------------------------------------------------------------